                                            Case 4:20-cv-02668-YGR Document 9 Filed 08/04/20 Page 1 of 2




                                   1

                                   2

                                   3
                                                                         UNITED STATES DISTRICT COURT
                                   4
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                   5
                                                                                           Case No.: 4:20-cv-02668 YGR
                                   6   PHUONG T. NGUYEN ,
                                                                                           SECOND ORDER TO SHOW CAUSE RE:
                                   7             Appellant,                                APPELLANT’S FAILURE TO COMPLY WITH
                                                                                           COURT ORDER REQUIRING PARTIES TO
                                   8                                                       PERFECT THE RECORD
                                   9

                                  10

                                  11          TO APPELLANT PHUONG T. NGUYEN:
Northern District of California




                                  12          The Court previously issued an Order to Show Cause, requiring Nguyen to notify the Court
 United States District Court




                                  13   in writing by July 20, 2020 and advise when Nguyen will be able to designate the record and file a
                                  14   statement of issues. To date, no response has been received from Nguyen. However, since that
                                  15   date, the Ninth Circuit Bankruptcy Appellate Panel (“BAP”) issued an order transferring its appeal
                                  16   to this Court because Nguyen did not take the necessary steps in this action to dismiss this case.
                                  17   (See Dkt. No. 7.) In light of the BAP’s order transferring Nguyen’s appeal to this Court, the Court
                                  18   is unclear whether Nguyen intends to pursue this appeal.
                                  19          Thus, the Court issues this SECOND ORDER TO SHOW CAUSE why this action should not be
                                  20   dismissed.
                                  21          If Nguyen intends to pursue this appeal, Nguyen must designate the record and file a
                                  22   statement of issues on or before August 28, 2020. If Nguyen does not respond, the Court will
                                  23   interpret the silence as confirmation that Nguyen did not intend to file the appeal and the
                                  24   Court will dismiss this action for failure to prosecute.
                                  25          In light of Nguyen’s pro se status, Nguyen may wish to seek assistance from the Legal Help
                                  26   Center. Parties can make an appointment to speak with an attorney who can provide basic legal
                                  27   information and assistance. The Help Center does not see people on a “drop-in” basis, and will not

                                  28   be able to represent parties in their cases. There is no charge for this service. In light of the ongoing
                                            Case 4:20-cv-02668-YGR Document 9 Filed 08/04/20 Page 2 of 2




                                   1   coronavirus pandemic (“COVID-19”), the Help Center is only currently assisting parties via
                                   2   telephone. To make an appointment with the Help Center, an individual may: (1) call 415-782-
                                   3   8982; or (2) email federalprobonoproject@sfbar.org. The Help Center’s website is available at
                                   4   https://cand.uscourts.gov/legal-help. The Help Center also has tips in Bankruptcy cases for
                                   5   designating the record for an appeal and drafting and filing a statement of issues to be presented.
                                   6          The District Court has produced a guide for self-represented/pro se litigants called
                                   7   Representing Yourself in Federal Court: A Handbook for Pro Se Litigants, which provides
                                   8   instructions on how to proceed at every stage of a case, including discovery, motions, and trial. It is
                                   9   available electronically online (http://cand.uscourts.gov/prosehandbook) or in hard copy, free of
                                  10   charge, from the Clerk’s Office.
                                  11          IT IS SO ORDERED.
                                  12   Date : August 4, 2020                            _______________________________________
Northern District of California




                                                                                               YVONNE GONZALEZ ROGERS
 United States District Court




                                  13                                                          UNITED STATES DISTRICT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28



                                                                                          2
